COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                  §
 TOM BENSON D/B/A ACT FAST                                          No. 08-17-00222-CR
 BAIL BONDS,                                      §
                                                                      Appeal from the
                               Appellant,         §
                                                                 County Court at Law No. 2
 v.                                               §
                                                                  of El Paso County, Texas
 THE STATE OF TEXAS,                              §
                                                                   (TC# 2017-CBF00945)
                                Appellee.         §

                                 MEMORANDUM OPINION

       Appellant, Tom Benson d/b/a Act Fast Bail Bonds, and Appellee, the State of Texas, have

filed a joint motion to render judgment effectuating the parties’ agreement as authorized by

TEX.R.APP.P. 42.1(a)(2)(A). The motion is granted. Accordingly, we modify the judgment of the

trial court by deleting the following language from the final sentence of the judgment: “$3,500.00

plus court costs, for all of which let execution issue,” and replace it with the following language:

“COURT COSTS plus INTEREST ON THE BOND OF $47.47, if any, for all of which let

execution issue.” Further, we affirm the judgment as so modified. Costs of the appeal are assessed

against Appellant.

                                              GINA M. PALAFOX, Justice
December 6, 2017

Before McClure, C.J., Rodriguez, and Palafox, JJ.

(Do Not Publish)